DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-13 and 29-45 are pending:
		Claims 1-13 are rejected.
		Claims 29-45 are withdrawn. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-13, drawn to a medium.
	Group II, claim(s) 29-45, drawn to a method of environmental remediation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of “a medium including one or more ammonium containing contaminants, an iron component, an oxidant, and a Feammox bacterium and/or enzyme thereof capable of oxidizing ammonium coupled with reduction of Fe(III) to Fe(II), wherein the oxidant regenerates Fe(lll) via Fe(lL) oxidation.”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jaffe (US 2015/0321933) and further in view of Rasmussen (USPN 5,051,191). Jaffe teaches a methods and compositions for nitrogen removal using feammox microorganisms (see Entire Abstract) comprising a medium including .  
During a telephone conversation with Clinton Wimbish on 08/25/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 29-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
Claims 1-3 and 10 recite process/method steps, it is not clear if the claims are directed to process steps as part of a composition claim or if the “medium” is being required to include all of the elements in the correct conditions that would be needed for those steps to occur thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claims are directed to process steps as part of a composition claim. 
Claims 6-7 and 9 recites “the medium is…” in claim 6, line 1, claim 7, line 1 and claim 9, line 1. The claims are indefinite because of “is” aqueous-based, wastewater or soil. Does the claim further comprise aqueous-based, wastewater or soil or does the claim require that the medium is aqueous-based, wastewater or soil and the elements in claim 1 are an additive to said medium. In interest of advancing prosecution, it is interpreted that the medium further comprises wastewater or soil or the medium is aqueous-based.
Claim 10 recites the limitation "the reduced oxidant" in line 1.  There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim requires the oxidant when reduced forms a compound.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 2015/0321933) in view of Rasmussen (USPN 5,051,191).
	Regarding claim 1, Jaffe teaches a medium comprising: an ammonium containing contaminant (“ammonium containing contaminant”) (see claim 4), an iron component (“ferric iron”) (see claim 8), and a Feammox bacterium and/or enzyme thereof capable of oxidizing ammonium 
	Jaffe does not teach an oxidant and wherein the oxidant regenerates Fe(lll) via Fe(II) oxidation.  
	In a related field, Rasmussen teaches a method to detoxify sewage sludge (see Entire Abstract) comprising an oxidant (“a liquid regenerative oxidant RO”) (see C5/L63-65) and wherein the oxidant regenerates Fe(lll) via Fe(II) oxidation (“During oxidation of the sludge, Fe3+ is reduced to a ferrous iron ion, Fe2+ which is rapidly re-oxidized by the regenerative oxidant RO” and “the ferrous iron ion, Fe2+, is regenerated in situ back into ferric iron, Fe3+”) (Rasmussen, see C9/L45-50 and C9/L55-58).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Jaffe incorporating by the regenerative oxidant RO as taught by Rasmussen for the benefit utilizing Fe3+ again as a powerful oxidant (Rasmussen, see C9/L56-58; Jaffe, see “ferric iron Fe(III) is the electron acceptor”, see ¶74) and increased amounts of oxidation which could reduce residence time for anaerobic digestion (Rasmussen, see C10/L11-16; Jaffe, “feammox process…under this anaerobic incubation”, see ¶78).  
	Regarding claim 2, Jaffe and Rasmussen teach the medium of claim 1, wherein the Fe(II) oxidation generates hydrogen ions (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding composition claims 2-3 and 10, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 3, Jaffe and Rasmussen teach the medium of claim 2, wherein the hydrogen ions are consumed in the ammonium oxidation (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding claim 4, Jaffe and Rasmussen teach the medium of claim 1, wherein the iron component comprises Fe(III) (“ferric iron”) (Jaffe, see claim 8).

	Regarding claim 6, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is aqueous-based (“wastewater”) (Jaffe, see claim 1).  
	Regarding claim 7, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is wastewater (“wastewater”) (Jaffe, see claim 1).    
	Regarding claim 8, Jaffe and Rasmussen teach the medium of claim 6 having a pH of 2 to 8 (“pH=2….pH=8”) (Jaffe, see ¶39 & Fig. 25A & B).  
	Regarding claim 9, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is soil (“soil”) (Jaffe, see claim 1).  
	Regarding claim 10, Jaffe and Rasmussen teach the medium of claim 1, wherein the reduced oxidant forms a compound with Fe(II) in the medium (see 112b indefiniteness) (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding claim 11, Jaffe and Rasmussen teach the medium of claim 1, wherein the oxidant (“sulphur dioxide”) (see C8/L15-17) is elemental sulfur (elemental sulfur will form as a by-product) (see C9/L50-55 & C10/L50-55).  
	Regarding claim 12, Jaffe and Rasmussen teach the medium of claim1, further comprising at least one additional contaminant selected from the group consisting of halogenated organic contaminants, chlorinated volatile organic compounds (“chlorinated volatile organic compounds”) (see ¶49), perchloroethylene (PCE), trichloroethylene (TCE), trichloroethane, dichloroethane, vinyl chloride, polychlorinated biphenyls, fuel constituents, benzene, ethylbenzene, toluene, xylene, phenanthrene, methyl tert butyl ether, tertiary butyl alcohol, polyaromatic hydrocarbons, and ethylene dibromide.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778